 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   MICHAEL WILLIAMS,
                                                           Case No.: 2:17-cv-01987-JCM-NJK
12          Plaintiff(s),
                                                                         ORDER
13   v.
                                                                     [Docket No. 24]
14   BRIAN WILLIAMS, et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion to extend time. Docket No. 24.1 No response
17 was filed. As discussed below, the motion to extend is GRANTED.
18         The instant motion addresses outstanding service issues. There are two Defendants against
19 whom claims remain following screening: (1) Brian Williams and (2) “Chief Medical Officer.”
20 See Docket No. 8 at 8. With respect to Defendant Brian Williams, he has accepted service and no
21 additional service is required. See Docket No. 16. With respect to Defendant Chief Medical
22 Officer, Plaintiff has not yet identified who that person is. The use of “doe” defendants is not
23 favored, but is permitted in some circumstances in which the identity of a party is not known prior
24 to filing a complaint. E.g., Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). In such
25 circumstances, courts allow the use of the fictious name while the plaintiff uses discovery or other
26 means to identify the true name of the defendant. See id. at 642-43. To the extent he wishes such
27
          1
            The Court construes the filings of pro se litigants liberally. See Blaisdell v. Frappiea,
28 729 F.3d 1237, 1241 (9th Cir. 2013).

                                                    1
 1 claims to proceed, the plaintiff then must move to amend the complaint or move to substitute
 2 parties upon identifying the defendant’s true identity; otherwise the claims against the doe
 3 defendants will be dismissed. See, e.g., Guzman Hernandez v. Banner Boswell Med. Ctr., 2019
 4 WL 1981866, at *1-2 (D. Ariz. Mar. 29, 2019), adopted, 2019 WL 1980429 (D. Ariz. May 3,
 5 2019).
 6          The Court will allow Plaintiff a period of 45 days to conduct discovery into the true identity
 7 of Defendant Chief Medical Officer, and to file a motion to substitute parties. As such, Plaintiff
 8 is ORDERED to file a motion to substitute parties no later than October 3, 2019. In addition, the
 9 motion to extend the service deadline is GRANTED in light of the above.2 The deadline to
10 effectuate service on Defendant Chief Medical Officer is hereby EXTENDED to November 18,
11 2019.
12          FAILURE TO COMPLY WITH THE DEADLINES ESTABLISHED IN THIS
13 ORDER MAY RESULT IN THE RECOMMENDED DISMISSAL OF DEFENDANT
14 CHIEF MEDICAL OFFICER.
15          IT IS SO ORDERED.
16          Dated: August 19, 2019
17                                                                ______________________________
                                                                  Nancy J. Koppe
18                                                                United States Magistrate Judge
19
20
21
22
23
24
25
26
27          2
            The Court has discretion to extend the service deadline even in the absence of good cause.
   See in re Sheehan, 253 F.3d 507, 513 (9th Cir. 2001); see also Fed. R. Civ. P. 4(m). Given the
28 circumstances of this case, an extension of this deadline is appropriate.

                                                      2
